Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination received 29 June 2022 has been made of record. Claims 1-17 are pending.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 Claim(s) 1-4, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abu Dhabi Polymers, EP 2,889,323 in view of evidentiary document Cabot; “Specialty Carbon Blacks for Plastic Pressure Pipe” .
 EP ‘323 discloses polyethylene based polymer compositions suitable for producing pipes comprising carbon black and produced via mixing a carbon black containing polyethylene master batch with a polyethylene base resin (see abstract, [0001] and [0092)).
 Regarding claims 1-4 the reference teaches bimodal high density polyethylene polymers as suitable for both the carrier and base polymers ([0032] and [0092]). The reference further teaches densities for the base polymer meeting the instant limitations at [0097]. The master batch is taught as comprising bimodal polyethylene with similar densities admixed with 35 to 45 wt. % of Elfex TP carbon black. This carbon black is taught as meeting Applicants’ particle limitation in Cabot at page 3. Regarding Applicants’ limitations to density of master batch and MRS of composition, it is the position of the examiner that these properties would be inherent to the compositions of the reference since the chemical make up and proportions of the instant compositions are met by the reference.
Regarding claim 5, Applicants are directed to [0086].
Regarding claims 8-10 and 13-15, the reference teaches pressure pipes are taught as produced by extrusion of the compositions of instant claims 1-5.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, 11, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Dhabi Polymers, EP 2,889,323 in view of evidentiary document Cabot; “Specialty Carbon Blacks for Plastic Pressure Pipe’.
While EP ‘323 fails to provide specific examples of pipe compositions with physical characteristics meeting the precise limitations of these claims, the reference does provide clear teachings of ranges for the various components that, upon appropriate selection of particular values found within the ranges disclosed would result in compositions and pipes inherently meeting these limitations.
Therefore it would have been obvious to one of ordinary skill in the art to select components and amounts thereof to produce compositions ,meeting the claimed limitations.
Applicants have previously argued the validity of the examiners inherency statement. It is the position of the examiner that meeting the chemical limitations of the claimed compositions and articles is a sufficient argument for inherency of physical properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762